

EXHIBIT 10.1


GUARANTEE


New York, New York      Dated: July 7, 2010


In order to induce ROSENTHAL & ROSENTHAL, INC. (herein called "Rosenthal") to
make loans, advances or other commitments or grant other financial
accommodations to or for the account of (or in reliance on the credit of)
_______________________ (herein called "Obligor") and for other good and
valuable considerations received, the undersigned irrevocably, absolutely and
unconditionally guarantees to Rosenthal payment when due, whether by
acceleration or otherwise, of any and all Obligations of the Obligor to
Rosenthal. The term "Obligations" shall mean all obligations, liabilities and
indebtedness of the Obligor to Rosenthal or an affiliate of Rosenthal, however
evidenced, now or hereafter arising including (without limitation) under the
Factoring Agreement, dated July 7, 2010, between Rosenthal and Obligor, as the
same may have been or may in the future be supplemented and/or amended (the
“Factoring Agreement”) and/or under any other financing provided to the Obligor
by Rosenthal or an affiliate of Rosenthal, or independent hereof or thereof,
whether now existing or incurred from time to time hereafter and whether before
or after termination hereof, absolute or contingent, joint or several, matured
or unmatured, direct or indirect, primary or secondary, liquidated or
unliquidated, and whether arising directly or acquired from others (whether
acquired outright, by assignment unconditionally or as collateral security from
another and including, without limitation, participations or interest of
Rosenthal in obligations of Obligor to others), and including (without
limitation) all of Rosenthal's charges, commissions, fees, interest, expenses,
costs and attorneys' fees chargeable to Obligor in connection therewith. In
addition, the undersigned agrees to indemnify Rosenthal against any loss, damage
or liability because of any wrongful acts or fraud of the Obligor.
The undersigned waives notice of acceptance of this guarantee and notice of any
liability to which it may apply, and waives presentment, demand for payment,
protest, notice of dishonor or nonpayment of any Obligations, or suit or taking
other action by Rosenthal against, and any other notice to, any party liable
thereon (including the undersigned) and waives any defense, offset or
counterclaim to any liability hereunder. Rosenthal may at any time and from time
to time (whether or not after revocation or termination of this guarantee)
without the consent of, or notice to, the undersigned, without incurring
responsibility to the undersigned, without impairing or releasing the
obligations of the undersigned hereunder, upon or without any terms or
conditions and in whole or in part: (1) change the manner, place or terms of
payment, and/or change or extend the time of payment of, renew or alter, any
Obligation, any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the guarantee herein made shall apply to the
Obligations as so changed, extended, renewed or altered; (2) sell, exchange,
release, surrender, realize upon or otherwise deal with in any manner and in any
order any property by whomsoever at any time pledged or mortgaged to secure, or
howsoever securing, the liabilities hereby guaranteed or any liabilities
(including any of those hereunder or under any other guarantee of the
Obligations) incurred directly or indirectly in respect thereof or hereof,
and/or offset thereagainst; (3) exercise or refrain from exercising any rights
against the Obligor or others (including the undersigned or under any other
guarantee of the Obligations) or otherwise act or refrain from acting; (4)
settle or compromise any Obligation, any security therefor or any liability
(including any of those hereunder or under any other guarantor of the
Obligations)  incurred directly or indirectly in respect thereof or hereof, and
may subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of the Obligor to creditors of the Obligor other
than Rosenthal and the undersigned: and (5) apply any sums by whomsoever paid or
howsoever realized to any Obligation to Rosenthal regardless of what liability
or liabilities of the Obligor remain unpaid.
No invalidity, irregularity or unenforceability of all or any part of the
liabilities hereby guaranteed or of any security therefor or of any other
guarantee of the Obligations shall affect, impair or be a defense to this
guarantee. The liability of the undersigned hereunder is primary, absolute and
unconditional and shall not be subject to any offset, defense or counterclaim of
the Obligor. This guarantee is a continuing one and all liabilities to which it
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon. The books and records of Rosenthal shall
be admissible as prima facie evidence of the Obligations. As to the undersigned,
this guarantee shall continue until written notice of revocation signed by such
undersigned, or, if the undersigned is an individual, until written notice of
the death of such undersigned shall in each case have been actually received by
Rosenthal, notwithstanding a revocation by, or the death of, or complete or
partial release for any cause of any one or more of the other guarantors or of
the Obligor, or of any one liable in any manner for the liabilities hereby
guaranteed, or for the liabilities (including those herein) incurred directly or
indirectly in respect thereof or hereof, and notwithstanding the dissolution,
termination or increase, decrease or change in personnel of any one or more of
the undersigned which may be partnerships or corporations.

 
1

--------------------------------------------------------------------------------

 


No revocation or termination hereof shall affect in any manner rights arising
under this guarantee with respect to (a) Obligations which shall have been
created, contracted, assumed or incurred prior to receipt by Rosenthal of
written notice of such revocation or termination or (b) Obligations which shall
have been created, contracted, assumed or incurred after receipt of such written
notice pursuant to any contract entered into by the Obligor or by Rosenthal for
the benefit of the Obligor prior to receipt by Rosenthal of such notice, or to
protect, preserve or realize upon any security for any Obligations; and the sole
effect of revocation or termination hereof shall be to exclude from this
guarantee liabilities thereafter arising which are unconnected with liabilities
theretofore arising or with transactions theretofore entered into.
Upon the happening of either (i) a Default (as defined in the Factoring
Agreement) under the Factoring Agreement, or (ii) any event or circumstance
included within such definition of Default occurring with respect to the
undersigned or any other guarantor of the Obligations, then and in any such
event, and at any time thereafter, Rosenthal may, without notice to the Obligor
or the undersigned or of any other guarantor of the Obligations, make the
Obligations, whether or not then due, immediately due and payable hereunder as
to the undersigned or of any other guarantor of the Obligations, and Rosenthal
shall be entitled to enforce the obligations of the undersigned hereunder. All
sums of money at any time to the credit of the undersigned with Rosenthal and
any of the property of the undersigned at any time in the possession of
Rosenthal may be held by Rosenthal as security for any and all obligations of
the undersigned hereunder, notwithstanding that any of said money or property
may have been deposited, pledged or delivered by the undersigned for any other,
different or specific purpose. Any and all claims of any nature which the
undersigned may now or hereafter have against the Obligor are hereby
subordinated to the full payment to Rosenthal of the Obligations and are hereby
assigned to Rosenthal as additional collateral security therefor.
In the event Rosenthal takes any action, including retaining attorneys, for the
purpose of effecting collection of the Obligations or of any liabilities of the
undersigned hereunder, or protecting any of Rosenthal's rights hereunder, the
undersigned shall pay all costs and expenses of every kind for protection of the
rights of Rosenthal or for collection of the Obligations or such liabilities,
including reasonable attorneys' fees.
If claim is ever made upon Rosenthal for repayment or recovery of any amount or
amounts received by Rosenthal in payment or on account of any of the Obligations
and Rosenthal repays all or part of said amount by reason of (a) any judgment,
decree or order of any Court or administrative body having jurisdiction over
Rosenthal or any of its property, or (b) any settlement or compromise of any
such claim effected by Rosenthal with any such claimant (including the Obligor),
then and in such event the undersigned agrees that any such judgment, decree,
order, settlement or compromise shall be binding upon the undersigned,
notwithstanding any revocation or release hereof or the cancellation of any note
or other instrument evidencing any of the Obligations, or any release of any
such liability of the Obligor, and the undersigned shall be and remain liable to
Rosenthal hereunder for the amount so repaid or recovered to the same extent as
if such amount had never originally been received by Rosenthal. The provisions
of this paragraph shall survive, and continue in effect, notwithstanding any
revocation or release hereof, unless such revocation or release shall
specifically refer to this paragraph.
No delay on the part of Rosenthal in exercising any of its options, powers or
rights, or partial or single exercise thereof, shall constitute a waiver
thereof. No waiver of any of its rights hereunder, and no modification or
amendment of this guarantee, shall be deemed to be made by Rosenthal unless the
same shall be in writing, duly signed on behalf of Rosenthal, and each such
waiver, if any, shall apply only with respect to the specific instance involved,
and shall in no way impair the rights of Rosenthal or the obligations of the
undersigned to Rosenthal in any other respect or at any other time. The
undersigned shall have no right (whether by contract or by operation of law) of
subrogation, restitution, indemnification, reimbursement or any other or similar
rights of a surety against the Obligor or any of its assets or property or any
security held for any liabilities of the Obligor, and all such rights are hereby
expressly waived until indefeasible payment in full of the Obligations.

 
2

--------------------------------------------------------------------------------

 


This guarantee and the rights and obligations of Rosenthal and of the
undersigned hereunder shall be governed and construed in accordance with the
laws (other than the conflict of law rules)  of the State of New York; and this
guarantee is binding upon the undersigned, his, her, their or its executors,
administrators, successors or assigns, and shall inure to the benefit of
Rosenthal, its successors or assigns. THE UNDERSIGNED AGREES AND DOES HEREBY
WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT AGAINST
THE UNDERSIGNED ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS GUARANTEE, AND THE UNDERSIGNED HEREBY CONSENTS TO THE JURISDICTION OF
THE SUPREME COURT OF THE STATE OF NEW YORK FOR A DETERMINATION OF ANY DISPUTE AS
TO ANY SUCH MATTERS AND AUTHORIZES THE SERVICE OF PROCESS ON THE UNDERSIGNED BY
REGISTERED MAIL SENT TO THE UNDERSIGNED AT THE ADDRESS OF THE UNDERSIGNED
HEREINBELOW SET FORTH.
Any acknowledgement, new promise, payment of principal or interest or other act
by the Obligor and others, with respect to the Obligations, shall be deemed to
be made as agent of the undersigned for the purposes hereof, and shall, if the
statute of limitations in favor of the undersigned against Rosenthal shall have
commenced to run, toll the running of such statute of limitations, and if such
statute of limitations shall have expired, prevent the operation of such
statute.
The undersigned, shall be jointly and severally liable with the Obligor and any
other guarantor of the Obligations and the term "undersigned" wherever used
herein shall mean the undersigned or any one or more of them. Notwithstanding
that this guarantee may indicate that more than one Person (as defined in the
Factoring Agreement) is to execute this guarantee, any Person signing this
guarantee agrees to be bound hereby, whether or not any other Person signs this
guarantee or any other guarantee of the Obligations at any time. The term
"Rosenthal" includes any agent of Rosenthal acting for it.



   
 
ATTEST:
       
By:
 
 
Name:
 
Name:
Title:
 
Title:



STATE OF New York COUNTY OF New York


On the ___ day of July in the  year 2010 before me, the undersigned, personally
appeared ______________, personally known to me or proved to me on the basis of
satisfactory evidence to the individual whose name is subscribed to the within
instrument and acknowledged to me that he/she executed the same in his/her
capacity on behalf of _____________________ and that by his/her signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.


 
Notary Public

 
 
3

--------------------------------------------------------------------------------

 
